Exhibit 10.2

EXECUTION VERSION

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) dated May 22, 2014, is by and among StoneMor GP LLC, a
Delaware limited liability company (the “General Partner”), StoneMor Partners
L.P., a Delaware limited partnership (the “Partnership”), StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), the
Subsidiaries of the Operating Company set forth on the signature pages hereto
(together with the Operating Company, each individually a “Borrower” and
collectively, the “Borrowers” and together with the General Partner and the
Partnership, each individually a “Credit Party” and collectively, the “Credit
Parties”), the Lenders party hereto, and Bank of America, N.A., a national
banking association, as Administrative Agent for the benefit of the Lenders (in
such capacity, the “Administrative Agent”), and as Swing Line Lender and L/C
Issuer.

BACKGROUND

A. Pursuant to that certain Third Amended and Restated Credit Agreement, entered
into on January 19, 2012, by and among the Credit Parties, the lenders party
thereto (the “Lenders”) and the Administrative Agent, as amended by a First
Amendment dated February 19, 2013, a Second Amendment dated May 8, 2013, and a
Third Amendment dated June 18, 2013 (as so amended, and as amended, restated,
modified or otherwise supplemented from time to time, the “Credit Agreement”),
the Lenders agreed, inter alia, to extend to the Borrowers a revolving credit
facility in the maximum aggregate principal amount of One Hundred Forty Million
Dollars ($140,000,000). Capitalized terms used, but not otherwise defined,
herein shall have the meanings given to them in the Credit Agreement.

B. The Borrowers have requested that the Lenders agree to amend certain
provisions of the Credit Agreement and consent to certain acquisition
transactions.

C. The Lenders party hereto are willing to agree to such amendments and consent
to such transactions on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, at the request of the Credit Parties, and based on the
representations set forth below, the Lenders hereto agree as follows:

1. Definitions.

(a) Except as expressly set forth herein, all capitalized terms used and not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.

(b) The following terms set forth in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall be

 

1



--------------------------------------------------------------------------------

substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of a
Borrower.

“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income of the Partnership and its Subsidiaries, plus, in each case to the extent
actually deducted in determining Consolidated Net Income for such period,
without duplication, (a) consolidated interest expense of the Partnership and
its Subsidiaries, (b) provision for income taxes, (c) depreciation and
amortization expense, (d) non-cash cost for Cemetery Property and real property
sold, (e) any extraordinary losses, (f) losses from sales of assets other than
inventory and Cemetery Property and real property sold in the ordinary course of
business, (g) other non-cash items (including, without limitation, unit-based
compensation), (h) reasonable fees, costs and expenses, without duplication,
incurred in connection with (i) this Agreement and the other Credit Documents,
including any amendment, restatement, supplement or other modification of this
Agreement or any of the other Credit Documents, and (ii) to the extent permitted
hereunder, (A) the issuance of Equity Interests and debt securities by the
Partnership, and (B) the refinancing of High Yield Notes with the proceeds of
Future High Yield Notes (including the refinancing that occurred in 2013),
including prepaid interest and early redemption premium (it being agreed that
the addback described in this clause (h) shall be permitted with respect to each
amendment or other transaction described in this clause (h) irrespective of
whether such amendment or transaction is actually consummated), and
(i) reasonable fees, costs and expenses, without duplication, incurred in
connection with any Permitted Acquisition or any unsuccessful attempt by the
Partnership or its Subsidiaries to make an acquisition (including an acquisition
structured as an Exclusive Management Agreement), irrespective of whether such
acquisition would have constituted a Permitted Acquisition had such acquisition
been consummated, minus, in each case to the extent actually included in
determining Consolidated Net Income for such period, without duplication,
(i) any extraordinary gains, (ii) gains from sales of assets other than
inventory and Cemetery Property and real property sold in the ordinary course of
business, (iii) the amount of non-cash gains during such period (other than as a
result of deferral of purchase price with respect to notes or installment sales
contracts received in connection with sales of Cemetery Property); and
(iv) other non-cash gains. Consolidated EBITDA shall be adjusted for the
following: (x) “Change in Deferred Selling and Obtaining Costs”, and (y) “Change
in Deferred Cemetery Revenue, net” as each such term is presented in the
consolidated statement of cash flows of the Partnership; provided that, all
calculations of Consolidated EBITDA shall additionally be adjusted on a Pro
Forma Basis to account for any Permitted Acquisitions or Equivalent Dispositions
then being consummated, if applicable, as well as any other Permitted
Acquisitions or Equivalent Dispositions consummated, on or after the first day
of any related Calculation Period or Measurement Period, as applicable (as if
consummated on the first day of such applicable Calculation Period or
Measurement Period), and provided further, that, for purposes of calculating the

 

2



--------------------------------------------------------------------------------

Permitted Acquisition Step-Up, Consolidated EBITDA for a Permitted Acquisition
required by Section 7.11(a) shall be calculated (A) using the above method
(including adjustments on a Pro Forma Basis) with respect to the Person or
assets so acquired and (B) for the trailing 12 month period ending on the last
day of the month immediately preceding the date of such Permitted Acquisition.
Notwithstanding anything to the contrary contained in this Agreement,
Consolidated EBITDA shall exclude any amounts or adjustments (positive or
negative) which would otherwise be attributable to the Archdiocese Transaction
to the extent related to any period ending on or prior to Archdiocese Closing
Date.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that Archdiocese Holdco shall not constitute
a “Subsidiary” of a Credit Party for the purposes of this Agreement and the
other Credit Documents. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Partnership.

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such

 

3



--------------------------------------------------------------------------------

other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

(c) The following terms set forth below are hereby added to Section 1.01 of the
Credit Agreement in their entirety as follows:

“Archdiocese” means the Archdiocese of Philadelphia, an archdiocese organized
and existing under and governed by Canon Law of the Roman Catholic Church and
recognized by the Commonwealth of Pennsylvania as a nonprofit religious
organization.

“Archdiocese Closing Date” means the date on which the term of the Archdiocese
Lease commences pursuant to Section 1.4 of the Archdiocese Lease.

“Archdiocese Holdco” means Philadelphia Catholic Cemeteries, LLC, a Delaware
limited liability company.

“Archdiocese Lease” means that certain Lease Agreement, dated as of
September 26, 2013, among the Archdiocese and the Operating Company, StoneMor
Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the Partnership (as
amended by Amendment No. 1 to Lease Agreement, dated as of March 20, 2014, and
as further amended, restated, modified or supplemented from time to time).

“Archdiocese Management Agreement” means that certain Management Agreement,
dated as of September 26, 2013, among the Archdiocese and the Operating Company,
StoneMor Pennsylvania LLC, StoneMor Pennsylvania Subsidiary LLC and the
Partnership (as amended, restated, modified or supplemented from time to time).

“Archdiocese Transaction” means the transactions evidenced by the Archdiocese
Transaction Documents.

“Archdiocese Transaction Documents” means the Archdiocese Lease, the Archdiocese
Management Agreement and the various related transaction documents entered into
among the Archdiocese and the Operating Company, StoneMor Pennsylvania LLC,
StoneMor Pennsylvania Subsidiary LLC and the Partnership (as amended, restated,
modified or supplemented from time to time).

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“SCI Acquisition” means the transactions evidenced by the SCI Purchase
Agreements.

“SCI Purchase Agreements” means (i) that certain Asset Sale Agreement, dated as
of April 2, 2014, by and among the Operating Company, StoneMor North Carolina
LLC, a North Carolina limited liability company, StoneMor North

 

4



--------------------------------------------------------------------------------

Carolina Subsidiary LLC, a North Carolina limited liability company, Laurel Hill
Memorial Park LLC, a Virginia limited liability company, Laurel Hill Memorial
Park Subsidiary, Inc., a Virginia corporation, StoneMor Pennsylvania LLC, a
Pennsylvania limited liability company, and StoneMor Pennsylvania Subsidiary
LLC, a Pennsylvania limited liability company, and S.E. Cemeteries of North
Carolina, Inc., a North Carolina corporation, Clinch Valley Memorial Cemetery,
Inc., a Virginia corporation, and S.E. Acquisition of Pennsylvania, Inc., a
Pennsylvania corporation, and (ii) that certain Asset Sale Agreement, dated as
of April 2, 2014, by and among the Operating Company, StoneMor Florida LLC, a
Florida limited liability company, StoneMor Florida Subsidiary LLC, a Florida
limited liability company, StoneMor North Carolina LLC, a North Carolina limited
liability company, StoneMor North Carolina Subsidiary LLC, a North Carolina
limited liability company, and StoneMor North Carolina Funeral Services, Inc., a
North Carolina corporation, Loewen [Virginia] LLC, a Virginia limited liability
company, Loewen [Virginia] Subsidiary, Inc., a Virginia corporation, Rose Lawn
Cemeteries LLC, a Virginia limited liability company, Rose Lawn Cemeteries
Subsidiary, Incorporated, a Virginia corporation, StoneMor Pennsylvania LLC, a
Pennsylvania limited liability company, StoneMor Pennsylvania Subsidiary LLC, a
Pennsylvania limited liability company, and CMS West Subsidiary LLC, a
Pennsylvania limited liability company, and S.E. Funeral Homes of Florida, LLC,
a Florida limited liability company, S.E. Cemeteries of Florida, LLC, a Florida
limited liability company, S.E. Combined Services of Florida, LLC, a Florida
limited liability company, S.E. Cemeteries of North Carolina, Inc., a North
Carolina corporation, S.E. Funeral Homes of North Carolina, Inc., a North
Carolina corporation, Montlawn Memorial Park, Inc., a North Carolina
corporation, S.E. Cemeteries of Virginia, LLC, a Virginia limited liability
company, SCI Virginia Funeral Services, Inc. a Virginia corporation, George
Washington Memorial Park, Inc., a Pennsylvania corporation, Sunset Memorial Park
Company, a Pennsylvania corporation, and S.E. Mid-Atlantic Inc., a Maryland
corporation (each as amended, restated, modified or supplemented from time to
time).

(d) The definition of “Assignment and Assumption” set forth in Section 1.01 of
the Credit Agreement is hereby amended by replacing the phrase “MarkitClear or
other” with the phrase “use of an”.

(e) The definition of “Indebtedness” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following after the last sentence
thereof:

Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the applicable Credit Parties under the Archdiocese Lease, as in
effect on the Archdiocese Closing Date, shall not constitute Indebtedness.

2. Amendment to Section 2.02(a). Subparagraph (a) of Section 2.02 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate

 

5



--------------------------------------------------------------------------------

Loans shall be made upon a Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone, or (B) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $250,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof.
Each Committed Loan Notice shall specify (i) whether a Borrower is requesting a
Revolving Credit Borrowing, a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If such Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if such Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

3. Amendment to Section 2.04(b). Subparagraph (b) of Section 2.04 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(b) Each Swing Line Borrowing shall be made upon the Borrowers’ irrevocable
notice to the Swing Line Lender and the Administrative Agent, which may be given
by (A) telephone, or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice. Each such Committed Loan Notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by

 

6



--------------------------------------------------------------------------------

telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to such Borrower at its
office either by (i) crediting the requested account of a Borrower on the books
of the Swing Line Lender in immediately available funds, or (ii) wire transfer
of such funds in accordance with instructions provided to (and reasonably
acceptable to) the Swing Line Lender by such Borrower.

4. Amendment to Section 2.05(a). Clause (A) of the proviso of subparagraph
(i) of Section 2.05(a) of the Credit Agreement is hereby amended by inserting
the phrase “in a form reasonably acceptable to the Administrative Agent and be”
following the words “such notice must be”.

5. Amendment to Section 7.02(f). Subparagraph (f) of Section 7.02 of the Credit
Agreement is hereby amended by replacing the phrase “Eight Million Dollars
($8,000,000)” with “Ten Million Dollars ($10,000,000)”.

6. Amendment to Section 7.03(h)(v). The proviso of subparagraph (v) of
Section 7.03(h) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

provided, however, that the Aggregate Consideration paid by or on behalf of the
Borrowers for (A) any Permitted Acquisitions occurring before March 31, 2014,
(B) the Archdiocese Transaction, and (C) the SCI Acquisition shall be
disregarded in determining the total Aggregate Consideration paid by or on
behalf of the Borrowers for any Permitted Acquisitions which have closed in the
immediately preceding 365 days for the purposes of this subparagraph (v);

7. Amendment to Section 7.03(h)(vi). The proviso of subparagraph (vi) of
Section 7.03(h) of the Credit Agreement is hereby deleted.

8. Amendment to Section 7.03. Section 7.03 of the Credit agreement is hereby
amended by deleting the word “and” at the end of subparagraph (n) thereof,
renumbering the existing subparagraph (o) as subparagraph (p) and inserting a
new subparagraph (o) as follows:

(o) Non-economic Equity Interest in Archdiocese Holdco, on the terms set forth
in the Operating Agreement, in the form of Exhibit F to the Archdiocese Lease,
between the Archdiocese and one or more of the Credit Parties (as amended,
restated, modified or supplemented from time to time, in each case in a manner
which could not reasonably be expected to be adverse in any material respect to
the interests of the Lenders); and

 

7



--------------------------------------------------------------------------------

9. Amendment to Section 7.11(a). Subparagraph (a) Section 7.11 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(a) Minimum EBITDA. Permit Consolidated EBITDA for any Measurement Period to be
less than the sum of (i) $57,822,000 plus (ii) 80% of the aggregate of all
Consolidated EBITDA for each Permitted Acquisition (other than the Archdiocese
Transaction) completed after March 31, 2013 (the “Permitted Acquisition
Step-Up”).

10. Amendment to Section 7.11(c). Subparagraph (c) Section 7.11 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(c) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
to be greater than 4.000 to 1.0 for any period.

11. Amendment to Section 11.02(b). Subparagraph (b) of Section 11.02 of the
Credit Agreement is hereby amended by inserting a comma following the words
“including e-mail” and inserting the phrase “FpML messaging,” thereafter.

12. Amendment to Section 11.02(c). Subparagraph (c) of Section 11.02 of the
Credit Agreement is hereby amended by inserting the phrase “or notices through
the Platform, any other electronic platform or electronic messaging service, or”
following the words “Borrower Materials” in the last sentence thereof.

13. Amendment to Section 11.02(e). Subparagraph (e) of Section 11.02 of the
Credit Agreement is hereby amended by replacing the words “or electronic” with
the word “notices,” in the first sentence thereof.

14. Amendment to Section 11.17. Section 11.17 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swingline Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the Pennsylvania
Electronic Transactions Act, or any other similar state laws based on the
Uniform Electronic Transactions Act; provided that notwithstanding anything
contained

 

8



--------------------------------------------------------------------------------

herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

15. Consent to Permitted Acquisitions. Subject to the representations and
conditions set forth below, the Lenders hereby consent to (i) the Archdiocese
Transaction on the terms set forth in the Archdiocese Transaction Documents, and
(ii) the SCI Acquisition (together with the Archdiocese Transaction, the
“Acquisitions”) on the terms set forth in the SCI Purchase Agreements, each in
substantially the form provided to the Lenders and in effect on the date hereof;
provided, however, that the foregoing agreement and consent shall not extend to
any amendment or other modification of the Archdiocese Transaction Documents or
the SCI Purchase Agreements which would either (a) increase the Aggregate
Consideration for the Archdiocese Transaction or SCI Acquisition, or (b) cause
the Archdiocese Transaction or SCI Acquisition not to meet the requirements set
forth in the definition of “Permitted Acquisition” or Section 7.03(h) (other
than (x) solely with respect to the Archdiocese Transaction, subparagraph
(viii) thereof, and (y) in each case, subparagraph (v) thereof) of the Credit
Agreement.

16. Representations and Warranties.

(a) Each Credit Party hereby represents and warrants to the Administrative Agent
and the Lenders that, as to such Credit Party:

(i) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

(ii) Power and Authority. (A) Such Credit Party has the power and authority
under the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Fourth Amendment and any other
documents which the Administrative Agent requires such Credit Party to deliver
hereunder (this Fourth Amendment and any such additional documents delivered in
connection with the Fourth Amendment are herein referred to as the “Fourth
Amendment Documents”); and (B) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the Fourth Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Fourth Amendment and the
other Fourth Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors rights in
general and the availability of equitable remedies;

(iii) No Violation. The making and performance of the Fourth Amendment Documents
will not (A) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (B) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the

 

9



--------------------------------------------------------------------------------

creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject or
(C) contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, any Credit Party;

(iv) No Default. Immediately after giving effect to this Fourth Amendment, no
Default or Event of Default has occurred and is continuing;

(v) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2013; and

(vi) Organizational Documents. There have been no changes in the organizational
documents of the Credit Parties since January 19, 2012 (or such later date as
any such organizational documents were initially adopted), except as previously
disclosed to the Administrative Agent in writing, certified copies of which have
been previously provided to the Lenders.

(b) On and as of the closing date of each of the Acquisitions (each, an
“Acquisition Closing Date”), as applicable, each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(i) Representations. All representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the Acquisition Closing Date (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date;

(ii) No Contingent Liabilities. Such Acquisition will not include or result in
any contingent liabilities that could reasonably be expected to be material to
the business, financial condition, operations or prospects of the Partnership,
or the Partnership and its Subsidiaries taken as a whole; and

(iii) No Default. Immediately before and immediately after giving pro forma
effect to (A) the Archdiocese Transaction, no Default will occur or be
continuing, and (B) the SCI Acquisition, on a Pro Forma Basis (for the related
Calculation Period), no Default will occur or be continuing.

17. No Waiver of Existing Defaults. To induce the Lenders to enter into this
Fourth Amendment, the Credit Parties acknowledge, agree, warrant, and represent
that nothing in this Fourth Amendment nor any communication between any Secured
Party, any Credit Party or any of their respective officers, agents, employees
or representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the representations and warranties set
forth in Section 16 proving to be false or incorrect in any material respect, or

 

10



--------------------------------------------------------------------------------

(ii) any rights or remedies which any Secured Party has against any Credit Party
under the Credit Agreement or any other Credit Document and/or applicable law,
with respect to any such Default or Event of Default arising as a result of the
representations and warranties set forth in Section 16 proving to be false or
incorrect in any material respect.

18. Waiver of Claims. The Credit Parties hereby waive any and all defenses, set
offs and counterclaims which they, whether jointly or severally, may have or
claim to have against each of the Secured Parties as of the date hereof.

19. Conditions to Effectiveness of Amendment.

(a) This Fourth Amendment, other than the consents set forth in Section 15,
shall be effective upon the Administrative Agent’s receipt of the following,
each in form and substance reasonably satisfactory to the Administrative Agent
(the “Fourth Amendment Effective Date”):

(i) Fourth Amendment. This Fourth Amendment, duly executed by the Credit Parties
and Lenders constituting the Required Lenders;

(ii) Fourth Amendment Fees. Payment to the Administrative Agent, in immediately
available funds, of all amounts owing to the Administrative Agent for its own
account, or the account of the Lenders party hereto, under the fee letter
relating hereto;

(iii) Other Fees and Expenses. Payment to the Administrative Agent, in
immediately available funds, of all amounts necessary to reimburse the
Administrative Agent for the reasonable fees and costs incurred by the
Administrative Agent in connection with the preparation and execution of this
Fourth Amendment and any other document provided for herein, including, without
limitation, all fees and costs incurred by the Administrative Agent’s attorneys;

(iv) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Fourth Amendment, if any; and

(v) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

(b) The consents set forth in Section 15 of this Fourth Amendment shall be
effective, as to each Acquisition, upon the Administrative Agent’s receipt of
the following, as to such Acquisition, as applicable, each in form and substance
reasonably satisfactory to the Administrative Agent:

(i) Lien Searches and Payoff Letters. Lien search requests, payoff letters and
proofs of filing of (or agreements to file upon receipt of funds) UCC-3
terminations, mortgage releases and other releases, as applicable, with respect
to any Indebtedness owed by or liens held against the cemeteries leased pursuant
to the Archdiocese Lease or any assets acquired pursuant to the SCI Purchase
Agreements, as applicable, and any other pay-off letters or terminations
delivered in connection with the consummation of such Acquisition;

 

11



--------------------------------------------------------------------------------

(ii) Copies of Consent, Approvals and Waivers. Copies of any consents, approvals
and orders delivered by (A) the Archdiocese to the applicable Credit Parties
pursuant to the Archdiocese Transaction Documents, including all necessary
consents, approvals and orders of any Governmental Authority, (B) Seller (as
such term is defined in each of the SCI Purchase Agreements) to the applicable
Credit Parties pursuant to the SCI Purchase Agreements, and (C) any consents or
waivers necessary in order for the applicable Credit Parties to comply with or
perform any of its covenants, agreements or obligations contained in any
agreement which are required as a result of any Credit Party’s execution of the
Archdiocese Transaction Documents, or the SCI Purchase Agreements, as
applicable, in each case including any necessary consents, approvals and orders
of any Governmental Authority;

(iii) Transaction Documents. Fully-executed copies of the (A) the Archdiocese
Transaction Documents, or (B) the SCI Purchase Agreements, as applicable, each
together with any amendments or other modifications and all schedules and
exhibits thereto;

(iv) Joinder Documents. With respect to the SCI Acquisition, that certain
Joinder to Third Amended and Restated Credit Agreement and Credit Documents by
and among Kirk & Nice, Inc., and Kirk & Nice Suburban Chapel, Inc. (together,
the “New Borrowers”), and the other Credit Parties, in favor of the Lenders and
the Administrative Agent, and such other related joinder documents (together,
the “Joinder Documents”) as reasonably requested by the Administrative Agent;

(v) Real Estate Documents. With respect to each Acquisition, as applicable,
Mortgages, title policies and endorsements, surveys, flood insurance and such
other related real estate documents as reasonably requested by the
Administrative Agent in accordance with the Credit Agreement;

(vi) Legal Opinions. With respect to (A) the Archdiocese Transaction, legal
opinions with respect to those Credit Parties that are acquiring assets as part
of the Archdiocese Transaction or are otherwise party to the Archdiocese
Transaction Documents, as to such matters pertaining to the leasehold Mortgages
as reasonably requested by the Administrative Agent, and (B) the SCI
Acquisition, legal opinions with respect to the New Borrowers and those Credit
Parties that are acquiring assets as part of the SCI Acquisition, as to such
matters pertaining to the Joinder Documents and Mortgages as reasonably
requested by the Administrative Agent;

(vii) Secretary’s Certificate. With respect to the SCI Acquisition, a master
secretary’s certificate, attaching customary deliveries, for the New Borrowers;

(viii) Good Standing Certificates. With respect to (A) the Archdiocese
Transaction, subsistence or good standing certificates for the jurisdiction of
organization for each of the Credit Parties party to the Archdiocese Transaction
Documents, the Archdiocese and Archdiocese Holdco, and (B) the SCI Acquisition,
subsistence or good standing certificates for the jurisdiction of organization
for each of the Credit Parties party to the SCI Purchase Agreements and the New
Borrowers;

 

12



--------------------------------------------------------------------------------

(ix) Updated Schedules. Updated schedules to the Credit Documents to reflect the
transactions related to the applicable Acquisition, as required under
Section 7.03(h)(iv) of the Credit Agreement;

(x) Pro Forma Compliance Certificate. A duly executed certificate of Responsible
Officer attaching a pro forma Compliance Certificate, as required under
Section 7.03(h)(viii) of the Credit Agreement, with respect to the SCI
Acquisition;

(xi) Approval Package and Appraisals. Approval packages and all appraisals, if
any, as required under Section 7.03(h)(vii) of the Credit Agreement with respect
to such Acquisition;

(xii) Other Fees and Expenses. Payment to the Administrative Agent, in
immediately available funds, of all amounts necessary to reimburse the
Administrative Agent for the reasonable fees and costs incurred by the
Administrative Agent in connection with such Acquisition, including, without
limitation, all fees and costs incurred by the Administrative Agent’s attorneys;
and

(xiii) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request in connection with such Acquisition.

20. No Waiver; Ratification. The execution, delivery and performance of this
Fourth Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement or any other Credit Document and the
agreements and documents executed in connection therewith or (b) constitute a
waiver of any provision thereof. Except as expressly modified hereby, all terms,
conditions and provisions of the Credit Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed by
each of the Credit Parties. Nothing contained herein constitutes an agreement or
obligation by the Administrative Agent or the Lenders to grant any further
consent under the Credit Agreement or any of the other Credit Documents.

21. Binding Effect. This Fourth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

22. Governing Law. This Fourth Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

23. Headings. The headings of the sections of this Fourth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Fourth
Amendment.

24. Counterparts. This Fourth Amendment may be executed in any number of
counterparts with the same effect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart

 

13



--------------------------------------------------------------------------------

of a signature page of this Fourth Amendment by telecopy or by electronic means
shall be effective as delivery of a manually executed counterpart of this Fourth
Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Fourth Amendment to Third Amended and Restated
Credit Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Timothy K. Yost

Name:   Timothy K. Yost Title:   Chief Financial Officer Partnership: STONEMOR
PARTNERS L.P. By:   STONEMOR GP LLC   its General Partner By:  

/s/ Timothy K. Yost

Name:   Timothy K. Yost Title:   Chief Financial Officer Operating Company:
STONEMOR OPERATING LLC By:  

/s/ Timothy K. Yost

Name:   Timothy K. Yost Title:   Chief Financial Officer

Borrowers’ Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Bronswood Cemetery, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc.

Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

Kingwood Memorial Park Association

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

 

By:  

/s/ Frank Milles

  Vice President, except President of Bethel Cemetery Association

Borrowers’ Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

Prince George Cemetery Corporation

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

SCI Puerto Rico Funeral and Cemetery Services, Inc., name changed to StoneMor
Puerto Rico Cemetery And Funeral, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Frank Milles

  Vice President

Borrowers’ Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C., name changed to
Cornerstone Trust Management Services LLC

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

 

By:  

/s/ Frank Milles

  Vice President

Borrowers’ Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida LLC StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Mississippi LLC

StoneMor Mississippi Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oklahoma LLC

StoneMor Oklahoma Subsidiary LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:  

/s/ Frank Milles

  Vice President

Borrowers’ Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Frank Milles

  Vice President

Borrowers’ Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Christine Trotter

Name:   Christine Trotter Title:   Assistant Vice President

Administrative Agent’s Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

Lender’s Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Susan Schwartz

Name:   Susan Schwartz Title:   Vice President

Lender’s Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:   Allison Sardo Title:   Senior Vice President

Lender’s Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Kent Nelson

Name:   Kent Nelson Title:   Senior Vice President

Lender’s Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

FOX CHASE BANK By:  

/s/ Paula Pyfer

Name:   Paula Pyfer Title:   Senior Vice President

Lender’s Signature Page to Fourth Amendment



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ Scott G. Axelrod

Name:   Scott G. Axelrod Title:   Vice President

Lender’s Signature Page to Fourth Amendment